Justice BOATRIGHT
delivered the Opinion of the Court.
{1 In this appeal, we review the court of appeals' opinion in M.T. v. People, _ P.3d _, 2010 WL 376525 (Colo.App.2010), to determine whether section 24-72-308(3)(c), C.R.S. (2011), which prohibits the sealing of records pertaining to a conviction involving unlawful sexual behavior, applies to a successfully-completed and dismissed deferred judgment. The court of appeals held that a case dismissed after a deferred judgment constitutes a conviction under the statute and may not be sealed. We likewise conclude that the term conviction includes a deferred judgment for purposes of section 24-72-308(8)(c). Any other construction would render section 24-72-8308(8)(c) superfluous. We therefore affirm the court of appeals and return the case with instructions to remand to the trial court to vacate the order sealing the records in M.T.'s criminal case.
I. Factual and Procedural Background
T2 M.T. was charged in 2004 with sexual assault on a child, § 18-8-405, C.R.S. (2011). He pleaded guilty under terms of a deferred judgment to attempted sexual assault on a child by one in a position of trust, §§ 18-2-101, 18-38-405.3, C.R.S. (2011), an offense for which the factual basis involved unlawful sexual behavior, and the prosecution dismissed the charge of sexual assault on a child.
T3 Four years later, M.T. successfully completed the terms of the deferred judgment and withdrew his guilty plea. Pursuant to the deferred judgment, prosecutors dismissed the charge of attempted sexual assault on a child by one in a position of trust. Thereafter, M.T. filed a civil petition to seal the criminal records associated with his case, pursuant to section 24-72-808(1), C.R.S. (2011). Over the prosecution's objection, the district court granted the petition. That court reasoned that the exception contained in section 24-72-808(8)(c), which prohibits the sealing of "records pertaining to a conviction of an offense for which the factual basis involved unlawful sexual behavior," does not apply to a successfully-completed and dismissed deferred judgment. The court relied on section 18-1.3-908(2), C.R.S. (2011), which defines "conviction" for purposes of sentencing sex offenders as "conviction after trial by court or jury or acceptance of a plea of guilty."
14 The court of appeals reversed. The majority held that files in a case dismissed after a deferred judgment contain records pertaining to a conviction and therefore the statutory exception precluded the sealing of M.T.'s records. M.T., - P.3d at --. In dissent, Judge Webb concluded that the sue-cessful completion of a deferred judgment voids the conviction ab initio, eliminating any basis for invoking the statutory exception. Id. at --. We granted certiorari and now affirm the court of appeals.1
II. Analysis
A. The Issue
15 Colorado's sealing statute, section 24-72-308, allows the sealing of arrest and criminal records in three instances: (1) when the person was not charged; (2) when the case was completely dismissed; and (3) when the person was acquitted:
[Aluy person in interest may petition the district court of the district in which any arrest and criminal records information pertaining to said person in interest is located for the sealing of all of said records, except basic identification information, if the records are a record of official actions involving a criminal offense for which said person in interest was not charged, in any case which was completely dismissed, or in any case in which said person in interest was acquitted.
§ 24-72-808(1)(a)(I).
T6 After providing for a petition to seal in these three instances, the statute prohibits the sealing of records for several categories of offenses, including records pertaining to convictions for which the factual basis in*1221volved unlawful sexual behavior ("Exeeption (8)(c)"):
This section shall not apply to records pertaining to a comviction of an offense for which the factual basis involved unlawful sexual behavior, as defined in section 16-22-102(9), C.R.S.
§ 24-72-308(8)(c) (emphasis added).
T7 It is undisputed that "attempted sexual assault on a child by one in a position of trust," the offense to which M.T. pleaded guilty as part of the deferred judgment, is an offense for which the factual basis involved "unlawful sexual behavior" as defined by seetion 16-22-102(9). The People assert that the records in this case are "records pertaining to a conviction of an offense for which the factual basis involved unlawful sexual behavior," and, therefore, MT. is statutorily ineligible to petition to seal his records. MT. argues that his records do not pertain to a conviction because the charge against him was dismissed when he completed the terms of the deferred judgment. The question we must answer is whether a successfully-completed and dismissed deferred judgment for an offense involving unlawful sexual behavior constitutes a "conviction" within the language of Exception (8)(c) so that records pertaining to the deferred judgment may not be sealed. To answer this question, we must construe the term "conviction" for purposes of Exeeption (8)(c).
B. Standard of Review
18 The construction of a statute is a question of law which this court reviews de novo. People v. Madden, 111 P.3d 452, 457 (Colo.2005). Our fundamental responsibility in construing a statute is to ascertain and give effect to the purpose and intent of the General Assembly in enacting it. Alvarado v. People, 132 P.3d 1205, 1207 (Colo.2006). To discern that intent, we look first to the language of the statute. People v. Dist. Court, 713 P.2d 918, 921 (Colo.1986). If the language of the statute is clear, we interpret the statute according to its plain and ordinary meaning. Hernandez v. People, 176 P.3d 746, 751 (Colo.2008). Only if the language is ambiguous may we look to external aids in construction. Id. "The language at issue must be read in the context of the statute as a whole and the context of the entire statutory scheme." Jefferson Cnty. Bd. of Equalization v. Gerganoff, 241 P.3d 932, 935 (Colo.2010). "Where possible, the statute should be interpreted to give consistent, harmonious, and sensible effect to all its parts." Dist. Court, 713 P.2d at 921.
C. Construction of the Sealing Statute
19 We begin our review by looking at the language of the statute. The sealing statute itself does not define "conviction." Nevertheless, the structure and evolution of the statutory scheme compel the conclusion that the term "conviction" in Exeeption (8)(c) must include deferred judgments.
[ 10 Entitled "sealing of arrest and erimi-nal records other than convictions," the statute allows an interested person to petition for sealing when the person 1) was "not charged," 2) was "acquitted," or 3) had a case "completely dismissed." By its own terms, the sealing statute does not contemplate the sealing of records relating to any kind of conviction. However, a person with a convietion may become eligible to petition for sealing if, by some means, the case is later "completely dismissed." A deferred judgment and sentence creates such a situation.
111 In a deferred judgment and sentence-ing arrangement, the court accepts a defendant's plea of guilty, but defers judgment and sentencing for a specified period to allow the defendant to complete stipulated conditions akin to those of probation. § 18-1.3-102(2), C.R.S. (2011). The court's acceptance of the guilty plea yields a conviction. See § 16-7-206(8), C.R.S. (2011) (trial court's acceptance of guilty plea "acts as a conviction for the offense"); see also Hafelfinger v. Dist. Court, 674 P.2d 375, 377 (Colo.1984) (acceptance of guilty plea as part of deferred sentence constitutes a conviction for purposes of a bail bond statute that did not separately define the term); Jeffrey v. Dist. Court, 626 P.2d 631, 635 n. 4 (Colo.1981) (court's acceptance of guilty plea in exchange for deferred judgment and sentence constitutes a conviction for purposes of double jeopardy); People v. Allaire, 843 P.2d 38, 41 (Colo.App.1992) (prohibition on persons pre*1222viously convicted from possessing weapons applies to a guilty plea and deferred judgment). A breach of any condition of the arrangement results in entry of judgment and the imposition of sentence upon the guilty plea. § 18-1.3-102(2).
{12 Upon full compliance with the terms of the deferred judgment, the guilty plea is withdrawn "and the charge upon which the judgment and sentence of the court was deferred [is] dismissed with prejudice." Id. Thus, generally, a successfully completed and dismissed deferred judgment would enable a defendant to petition to seal records under the "completely dismissed" category of the sealing statute. However, the General Assembly has excepted certain categories of convictions from sealing.
{13 In one category, the General Assembly prohibits the sealing of records relating to sexual offenses. Exeeption (8)(c) prohibits the sealing of records "pertaining to a conviction of an offense for which the factual basis involved unlawful sexual behavior." § 24-72-308(8)(c). Because the sealing statute does not allow records relating to any conviction to be sealed, the only logical reason for the General Assembly to include such an exception is to address those convictions which are later "completely dismissed," thereby bringing them within the language of the statute, i.e. deferred judgments.
T 14 In the context of the statute as a whole, an exception precluding the sealing of records "pertaining to a conviction" would be meaningless if the term "conviction" were not construed to include "deferred judgment." In simplest terms, if conviction excludes deferred judgments, the statute would prohibit the sealing of all convictions, and specifically sexual assault - comvictions.2 Such a construction would render Exception (8)(c) superfluous.3 We avoid constructions that render any term superfluous or any result illogical. Madden, 111 P.3d at 457 (we give effect to every word and avoid constructions that render any term superfluous); Frazier v. People, 90 P.3d 807, 811 (Colo.2004) (we avoid interpretations that lead to an illogical or absurd result). We therefore conclude that the term "conviction" includes deferred judgments for purposes of Exeception (3)(c).
1 15 The evolution of Exception (8)(c) confirms our understanding of the legislature's intent. In 1992, the sealing statute provided, as it does today, that a person may seek to seal records relating to criminal offenses 1) which were not charged, 2) which were completely dismissed, or 3) for which the person was acquitted. Exception (8)(c) was added in 1992 to prohibit the sealing of records relating to sexual offenses, and records pertaining to deferred judgments were specifically mentioned:
This section shall not apply to records pertaining to any sexual assault offense as defined in part 4 of article 3 of title 18, C.R.S., where a plea of guilty or nolo con-tendere has been entered, a plea agreement has been made, or arrangements *1223have been made for deferred judgment, deferred prosecution; or deferred sentencing or where the defendant has been convicted of the offense.
Ch. 168, see. 7, § 24-72-8308, 1992 Colo. Sess. Laws 1103, 1106 (emphasis added). The cross-referenced definition of sexual assault offenses did not include deferred judgments or deferred sentences. See 18-3-411(1), 8B C.R.S. (1986 & Supp.1991) (defining unlawful sexual offenses). Thus, records pertaining to deferred judgments were excepted from sealing by virtue of the language in Exception (8)(c) itself.
' 16 In 1996, Exception (8)(c) was amended to eross-reference the definition of unlawful sexual behavior in Colorado's sex offender registration provision (section 18-8-412.5):
This section shall not apply to records pertaining to a conviction of an offense for which the factual basis involved unlawful sexual behavior, as defined in section 18-3-412.5(1), C.R.S.
Ch. 280, see. 18, § 24-72-8308, 1996 Colo. Sess. Laws 1578, 1587. The cross-referenced definition included deferred judgments:
(1) ... fined as: "unlawful sexual behavior" is de-
[[Image here]]
(v) A deferred judgment and sentence for any of the offenses specified in paragraphs (a) to (u) of this subsection (1).
Ch. 280, see. 4, § 18-3-412.5, 1996 Colo. Sess. Laws 1578, 1581-838 (emphasis added). Consequently, records pertaining to deferred judgments were still excepted from sealing by virtue of the definition in the sex offender registration provision.
17 In 2002, the General Assembly passed the Colorado Sex Offender Registration Act, relocating sex offender registration to a newly created Title 16, Article 22 and limiting the old sex offender registration provision to the penalties for failure to register. See ch. 297, see. 1, § 16-22-101, 2002 Colo. Sess. Laws 1157, 1157-1178; ch. 297, see. 2, § 18-3-412.5, 2002 Colo. Sess. Laws 1157, 1179-80. Exception (8)(c) was also amended in an attempt to correct the cross-reference, and now states:
This section shall not apply to records pertaining to a conviction of an offense for which the factual basis involved unlawful sexual behavior, as defined in section 16-22-102(9), C.R.S.
Ch. 297, see. 38, § 24-72-8308, 2002 Colo. Sess. Laws 1157, 1190.
' 18 Section 16-22-102 contains the definitions for the Colorado Sex Offender Registration Act. Subsection 10209) lists all the offenses that constitute unlawful sexual behavior, but does not mention deferred judgments. The reference to deferred judgments now appears in subsection 1028) where the Sex Offender Registration Act defines conviction as
having received a verdict of guilty by a judge or jury, having pleaded guilty or nolo contendere, having received a disposition as a juvenile, having been adjudicated a juvenile delinquent, or having received a deferred judgment and sentence or a deferred adjudication.
§ 16-22-102(8) (emphasis added).
T19 Given the history of the statutory amendments to Exception (8)(c) and the fact that the General Assembly has consistently cross-referenced sex offender registration in crafting Exception (8)(c), we conclude that the legislature intended to incorporate the definition of conviction contained in the Sex Offender Registration Act. There, as in the past, conviction includes deferred judgment.
20 We are not persuaded by the argument that, had the General Assembly wanted to exclude records pertaining to deferred judgments from sealing in cases involving unlawful sexual behavior, it would have specifically cross-referenced section 16-22-102(3) when it amended Exception (8)(c) in 2002. When read as a whole, the statutory scheme supports only one logical interpretation-conviction must be read to include deferred judgments-and this interpretation is confirmed by the General Assembly's consistent reference to deferred judgments as the statute evolved. The absence of a cross-reference to the definition of conviction in *1224section 16-22-102(8) does not change that logic.4
D. Application to MT.
121 MT. pleaded guilty under terms of a deferred judgment to attempted sexual assault on a child by one in a position of trust, an offense for which the factual basis involved unlawful sexual behavior. Under our holding today, Exception (8)(c) makes M.T. statutorily ineligible to petition to seal his records. The trial court should have denied his petition.
III. Conclusion
€22 We hold that the term conviction includes a deferred judgment for purposes of Exception (8)(c) to the sealing statute, seetion 24-72-8308. We therefore affirm the judgment of the court of appeals and return the case with instructions to remand to the trial court to vacate the order sealing the records in M.T.'s criminal case.
Justice HOBBS concurs.
Justice MARQUEZ dissents.

. We granted certiorari to consider:
Whether a successfully completed deferred judgment for a sex offense is a "conviction" for purposes of section 24-72-308(3)(c), C.R.S. (2010), which bars the sealing of criminal records pertaining to convictions involving unlawful sexual behavior. ‘


. To further illustrate this point: if, hypothetically, Exception (3)(c) did not exist, a person convicted of a sexual offense by judge, jury, or a plea of guilty would not be eligible to petition to seal his or her records because the sealing statute does contemplate the sealing of convictions. Therefore, it would not be necessary for the General Assembly to include an exception in the sealing statute for convictions for sexual offenses. To have meaning, the General Assembly's inclusion of Exception (3)(c) must be interpreted to apply to successfully-completed and dismissed deferred judgments, which bring convictions that are otherwise excluded by the terms of the sealing statute within the category of cases "completely dismissed."


. A conviction that is reversed on appeal and results in an acquittal falls within the terms of the sealing statute, allowing the person acquitted to petition to seal records. If Exception (3)(c) is construed to include acquittals, it would prohibit a person acquitted of an offense involving unlawful sexual behavior from petitioning to seal records. We see possible constitutional implications with such a construction. See Davidson v. Dill, 180 Colo. 123, 130-31, 503 P.2d 157, 161 (1972) (acknowledging acquitted person's constitutional right to privacy in arrest records and holding that a court must balance this right against the state's interest in maintaining such records for law enforcement). We therefore consider a definition of conviction that includes deferred judgment to be the only logical use of the term "conviction" in Exception (3)(c). See People v. Thomas, 867 P.2d 880, 883 (Colo.1994) ("'When possible, statutes are to be construed in such manner as to avoid questions of their constitutional validity.").


. For the same reasons, we decline to find that the definitions in Title 16, Article 22 are expressly limited to that article.